DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al ‘752.
Wu et al ‘752 (Figs. 7A, 7D, 7E, and 11C; col. 10, lines 42-67; col. 11, lines 25-49; col. 14, lines 13-25) substantially discloses applicant’s invention as recited by instant claims 1-9, and 18-20, except for the specific recitation that the total active area 
With regard to the remaining claim limitations of instant claims 1-9, and 18-20, Wu et al ‘752 clearly teaches a tray deck with a downcomer (Fig. 5), the tray deck having a plurality of vapor passage perforations, and bubble promoters (note Figs. 7A and 11C) being placed on the tray deck in zones adjacent to a tray ring support (717) or a central beam support (718B), with openings in the tray deck (716) under the bubble promoters and adjacent to the solid support for the tray, with the bubble promoters having parallel side walls and end walls, a top and an open bottom, with perforations in each of the side walls, end walls and top wall.  Wu et al ‘752 does fail to disclose the .
Claims 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al ‘752, taken together with either of Bruckert or Lee et al ‘617.
Wu et al ‘752 (Figs. 7A, 7D, 7E, and 11C; col. 10, lines 42-67; col. 11, lines 25-49; col. 14, lines 13-25) as applied above substantially discloses applicant’s invention as recited by instant claims 10-17, except for clip and connector bolt connecting the bubble promoters to the deck and the tray support ring around the periphery of the deck.
Bruckert (Abstract; Figs. 4, 5, and 15) or Lee et al ‘617 (Figs. 6-8) each alternatively disclose bubble promoters attached at the tray deck/support ring junction by clip and bolt means to prevent stagnant zones around the periphery of the tray deck.  It would have been obvious for an artisan at the time of the filing of the application, to modify the connection of the bubble promoters of Wu et al ‘752, to have bolt and clip connection means, in view of either of the alternative secondary references, since such would insure a positive securement of the bubble promoters in their desired locations over the expected lifetime of the bubble promoters.
Response to Arguments
6.	Applicant's arguments filed September 24, 2021 have been fully considered but they are not persuasive.  With regard to applicant’s statement that “Wu teaches that the microdispersers are attached to existing openings in an existing tray.  Wu only has the existing openings in the tray.  Therefore, the total active open area on the deck under the microdisperser is not greater than or equal to the total open area of the microdisperser, and the vapor flow rate is less than ideal.”, such is not understood with respect to the alleged differences between the teaching of the reference and the claimed invention.  Specifically, Wu clearly teaches a tray comprising a deck with a plurality of perforations, at least one downcomer, and a plurality of bubble promoters (called microdispersers by Wu), wherein each bubble promoter defines a zone with at least one opening in the deck (Fig. 7A has at least one opening, Figs. 7C and 7E have at least two openings in the deck, and Fig. 12C appears to have at least four openings in the deck).  Please see the discussion in the rejection statement of paragraph 4 above relative to why one having ordinary skill in the art would not create a situation in which the total active open area under the bubble promoter was not equal to or greater than the total open area of the bubble promoter.  Applicant’s suggestion that the Wu reference would suggest creating a bubble promoter that would undergo weeping of liquid through the bubble promoter by providing a bubble promoter wherein the total active open area on the deck under the microdisperser is not greater than or equal to the total open area of the microdisperser, and therefore the vapor flow rate would be less than ideal, is tantamount to stating that the Wu reference teaches an inoperable .
With regard to applicant’s arguments directed to the secondary references, such amounts to stating that they do not cure the deficiencies of the Wu reference, which alleged deficiencies have been rebutted.
Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S BUSHEY whose telephone number is (571)272-1153. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.B/1-1-22
							/CHARLES S BUSHEY/                                                                            Primary Examiner, Art Unit 1776